201 U.S. 319 (1906)
KEEN
v.
KEEN.
No. 188.
Supreme Court of United States.
Argued March 7, 8, 1906.
Decided April 2, 1906.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
*320 Mr. David P. Dyer for plaintiff in error.
Mr. C.W. Bates, with whom Mr. John F. McGinnis and Mr. C.W. Wilson were on the brief, for defendant in error, submitted.
MR. JUSTICE BROWN, after making the foregoing statement, delivered the opinion of the court.
The court deduced, as a conclusion of law from certain facts found, that no marriage at common law had ever existed between Eli Keen and Phoebe, a former slave of Eli's father, and that the former died without leaving any child or children or other descendants capable of inheriting from him, and hence that plaintiff was entitled to recover possession of an undivided half of the lands as his wife. No ceremonial marriage was claimed.
It is difficult to see any facts upon which to found our jurisdiction of the case. No Federal question appears in the pleadings or in the testimony, a transcript of which is contained in the record. The first glimmer of one appears in the motion for a new trial in the Circuit Court, in which it is charged that the judgment deprived the defendant of his property without due process of law, and also denied him the equal protection of the laws, contrary to the Fourteenth Amendment to the Constitution. But no allegation is made as to why the judgment had this effect. No notice was taken of the constitutional point in the opinion of the Supreme Court, although the writ of error from this court was allowed by the presiding *321 judge. In the assignment of errors filed in this court the only error charged is that, although the court below found there was no common-law marriage between Eli Keen and Phoebe, yet in its special findings, it found all the facts required to establish such common-law marriage between them, and that from the facts so found the law presumed a null and void marriage between said Eli Keen and Phoebe Keen, the issue of which was capable of inheriting under the statutes of Missouri. Revised Statutes, § 2918. No reference is made to the Constitution of the United States in this connection. In addition to this, the question what facts constitute a common-law marriage is purely a local one. We have searched the record for a Federal question, but have found none. The writ of error is, therefore,
Dismissed.